DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the primary reason for the allowance of the claim is due to a system to detect a high-impedance (HiZ) fault in an electric power system, the system comprising, in combination with other limitations, a plurality of line-mounted wireless current transformers, each of the plurality of line-mounted wireless current transformers comprising: a first time subsystem: to track a measurement time; and to receive a synchronization signal; a current measurement subsystem comprising a current transformer to measure at least one parameter of an alternating current (AC) flow through an electrical conductor of the electric power system at the measurement time; a first processing subsystem to generate a message comprising the at least one parameter of the AC; and a first wireless communication subsystem: to transmit the message; and to receive the synchronization signal. Since claims 2-20 depend from claim 1, they also have allowable subject matter.
Regarding claim 11, the primary reason for the allowance of the claim is due to a method for detecting a high-impedance (HiZ) fault in an electric power system, the method comprising, in combination with other limitations, each of a plurality of line-mounted wireless current transformers: receiving, using a first wireless communication subsystem, a 
The closes prior art to the claimed invention is Achanta (US Pub No. 2017/0328945). However, the prior art alone nor in combination with other prior art covered the claimed invention above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858